Citation Nr: 1221343	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  04-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of congenital pectus excavatum.

2.  Entitlement to service connection for a lung and respiratory disorder, to include as secondary to congenital pectus excavatum.

3.  Entitlement to service connection for chest pain, to include as secondary to congenital pectus excavatum.

4.  Entitlement to service connection for sternum pain, to include as secondary to congenital pectus excavatum.

5.  Entitlement to service connection for rib pain, to include as secondary to congenital pectus excavatum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active service from September 1956 to December 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.

REMAND

Regrettably, another remand is necessary.  The issues on appeal were previously remanded by the Board in April 2010 for further evidentiary development consistent with a September 2008 Order in which the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, vacating an October 2006 Board decision as to those claims.  Since then, the VLJ who held the October 2005 hearing retired.  Following the Board's April 2010 Remand development, a letter was sent to the Veteran in December 2011 informing him that the VLJ who previously held a hearing in his claim was no longer with the Board.  The letter apprised the Veteran of the option to have a new hearing, as the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  

In a reply received by the Board in January 2012, Veteran indicated that he would like to appear before a current VLJ at a videoconference hearing at the RO.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

